 Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 1 of 14 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO

Richard Wagner,                                  )
                                                 )
               Plaintiff,                        )   Case No. 2:20-cv-6386
v.                                               )
                                                 )
BETHEL RUBEN CENTER LLC, an Ohio                 )
limited liability company                        )   Judge
                                                 )   Magistrate Judge
And                                              )
                                                 )
Bethel-Ruben Limited partnership, an Ohio
limited partnership

               Defendant.



       NOW COMES Richard Wagner, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Co-Counsel for Plaintiff, who hereby files this

Complaint against the named Defendants for injunctive relief, damages, attorneys’ fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”), alleging as follows:

                                 JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Richard Wagner, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original
 Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 2 of 14 PAGEID #: 2




     jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Southern District of Ohio as venue lies in the judicial district of

     the property situs. The Defendants’ property and/or operations, as complained of by

     Plaintiff, are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                         PARTIES

4.   Plaintiff, Richard Wagner, is a Delaware County, Ohio resident, is sui juris, and qualifies

     as an individual with disability as defined by the ADA, 42 U.S.C. § 12102(2), 28 C.F.R.

     36.104.

5.   Defendants, Bethel-Ruben Limited Partnership and Bethel Ruben Center LLC, upon

     information and belief, own the real estate and operates the shopping center business

     located at 1440-1540 Bethel Rd., Columbus, OH 43220 in Franklin County, Ohio, which

     is a shopping center called Bethel Center. Plaintiff has patronized Defendants’ property

     and the facilities thereon previously as a place of public accommodation, and he has

     experienced the barriers to access complained of herein.

6.   Upon information and belief, the facility owned or operated by the Defendants is non-

     compliant with the remedial provisions of the ADA. As Defendants either own, lease,

     leases to, or operates a place of public accommodation as defined by the ADA and the

     regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendants are
 Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 3 of 14 PAGEID #: 3




      responsible for complying with the obligations of the ADA. Defendants’ shopping center

      is a place of public accommodation. Defendants’ property fails to comply with the ADA

      and its regulations, as also described further herein.

7.    Mr. Wagner is a paraplegic and permanently uses a wheelchair for mobility. As such, he

      is substantially limited in performing one or more major life activities, including but not

      limited to, standing and walking, as defined by the ADA and its regulations thereto.

8.    Mr. Wagner is a current Delaware County, Ohio resident. As such, he frequents the

      restaurants, retailers, parks, and other establishments of the Delaware county area,

      including the Defendants’ property that forms the subject of this complaint.

9.    On or about September 25, 2020, December 3, 2020, and on many prior occasions dating

      back for several years, Plaintiff has patronized the Defendants’ shopping center property

      and the retailer and restaurants therein, and as his past patronage demonstrates, he plans

      to return to the property to avail himself of the goods and services offered to the public at

      the property. The Plaintiff has encountered architectural barriers at the subject property.

      The barriers to access at the property have endangered his safety and protected access to

      Defendants’ place of public accommodation.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;
 Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 4 of 14 PAGEID #: 4




      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      customer and as a “tester,” visited the shopping center, encountered barriers to access at

      the shopping center, and engaged and tested those barriers, suffered legal harm and legal

      injury, and will continue to suffer such harm and injury as a result of the illegal barriers

      to access and the ADA violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendants’ non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint. Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendants. Plaintiff desires to visit the Defendants’ place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      restaurant without fear of discrimination.

12.   The Defendants have discriminated against the individual Plaintiff by denying him access

      to the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.   The Defendants have discriminated, and is continuing to discriminate, against the
 Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 5 of 14 PAGEID #: 5




       Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by

       January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross

       receipts of $500,000 or less).

14.    A preliminary inspection of the shopping center owned or operated by Defendants has

       shown that many violations of the ADA exist at the subject property. These violations

       include, but are not limited to:


Accessible Routes and Parking

              A. There are excess slopes and cross slopes on the accessible routes leading from

                  the accessible parking to the retail entrances, in violation of the ADA whose

                  remedy is readily achievable.

              B. There are cracks and changes in level in excess of ¼ inch along the accessible

                  routes throughout the shopping center, in violation of the ADA whose remedy

                  is readily achievable.

              C. There are cracks and changes in level in excess of ¼ inch on the designated

                  accessible parking surface and in parking spaces and their adjoining access

                  aisles, in violation of the ADA whose remedy is readily achievable.

              D. There are retail entrance door door thresholds that exceed ½ inch, in violation

                  of the ADA whose remedy is readily achievable.


Coaches Bar & Grill:

              E. There is no lowered portion of the bar for use by customers who use

                  wheelchairs, in violation of the ADA whose remedy is readily achievable.
Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 6 of 14 PAGEID #: 6




          F. Signage on the men’s and women’s restrooms are non-compliant, including

              lacking the international symbol of accessibility, and not mounted in the

              required location, in violation of the ADA whose remedy is readily

              achievable.

          G. The men’s restroom lacks required maneuvering clearance at the latch side to

              exit the restroom, in violation of the ADA whose remedy is readily

              achievable.

          H. The men’s restroom urinal is not mounted at the required height, in violation

              of the ADA whose remedy is readily achievable.

          I. The men’s restroom lavatory lacks required knee and toe clearance, in

              violation of the ADA whose remedy is readily achievable.

          J. The men’s restroom mirror is located above allowable height above the finish

              floor to the reflective surface, in violation of the ADA whose remedy is

              readily achievable.

          K. The men’s restroom paper towel dispenser is located above allowable reach

              range and a trash receptacle is blocking the clear floor space for a forward

              approach to the towel dispenser, in violation of the ADA whose remedy is

              readily achievable.

          L. The men’s restroom water closet flush control is not located on the open side

              of the unit, in violation of the ADA whose remedy is readily achievable.

          M. The men’s restroom toilet compartment does not have required clear floor

              space around the water closet, in violation of the ADA whose remedy is

              readily achievable.
 Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 7 of 14 PAGEID #: 7




             N. The men’s restroom toilet compartment door is not self-closing, lacks door

                  pulls on both sides, and swings into the required clear floor space around the

                  water closet, in violation of the ADA whose remedy is readily achievable.

             O. The coat hook inside the men’s restroom toilet compartment is mounted in

                  excess of allowable reach range, in violation of the ADA whose remedy is

                  readily achievable.

             P. There is no rear grab bar around the men’s restroom water closet and the side

                  grab bar is not mounted in the required location, in violation of the ADA

                  whose remedy is readily achievable.

             Q. Upon information and belief, the women’s restroom contains similar barriers

                  to accessibility, in violation of the ADA whose remedy is readily achievable.


Meshiko Chikin:


             R. The service counter exceeds the allowable height range and has no lowered

                  portion for customers who use wheelchairs, in violation of the ADA whose

                  remedy is readily achievable.


Meshiko:


             S. Signage on the men’s and women’s restroom is non-compliant and lacks the

                  international symbol of accessibility, in violation of the ADA whose remedy

                  is readily achievable.

             T. The men’s restroom contains missing and non-compliant grab bars around the

                  water closet, in violation of the ADA whose remedy is readily achievable.
 Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 8 of 14 PAGEID #: 8




             U. The men’s restroom lavatory pipes are not insulated to protect against

                scalding or contact, in violation of the ADA whose remedy is readily

                achievable.

             V. The men’s restroom mirror is located above allowable height above the finish

                floor, in violation of the ADA whose remedy is readily achievable.

             W. The men’s restroom coat hook is mounted above allowable reach range, in

                violation of the ADA whose remedy is readily achievable.

             X. Furniture in the men’s restroom blocks the required maneuvering clearance at

                the latch side to exit the restroom, in violation of the ADA whose remedy is

                readily achievable.

             Y. Upon information and belief, the women’s restroom contains similar barriers

                to accessibility, in violation of the ADA whose remedy is readily achievable.


On Tap Pub


             Z. There are no accessible seated or standing dining surfaces for customers who

                use wheelchairs anywhere in the establishment, in violation of the ADA

                whose remedy is readily achievable.

             AA.    There is no lowered portion of the bar for use by customers who use

                wheelchairs, in violation of the ADA whose remedy is readily achievable.

             BB.    Signage on the men’s and women’s restroom is non-compliant and lacks

                the international symbol of accessibility, in violation of the ADA whose

                remedy is readily achievable.
 Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 9 of 14 PAGEID #: 9




            CC.    The men’s restroom urinal is not mounted at the required height range, in

               violation of the ADA whose remedy is readily achievable.

            DD.    The men’s restroom water closet flush control is not located on the open

               side of the unit, in violation of the ADA whose remedy is readily achievable.

            EE. The men’s restroom lavatory lacks required knee and toe clearance, in

               violation of the ADA whose remedy is readily achievable.

            FF. The men’s restroom lavatories lack required knee and toe clearance, in

               violation of the ADA whose remedy is readily achievable.

            GG.    There are amenities, including a paper towel dispenser, mounted above the

               allowable reach range, in violation of the ADA whose remedy is readily

               achievable.

            HH.    The men’s restroom mirror is located above the allowable height above

               the finish floor, in violation of the ADA whose remedy is readily achievable.

            II. The coat hooks inside the men’s restroom are located above allowable reach

               range, in violation of the ADA whose remedy is readily achievable.

            JJ. Upon information and belief, the women’s restroom contains similar barriers

               to accessibility, in violation of the ADA whose remedy is readily achievable.


Mr. Hummus Grill


            KK.    Signage on the men’s and women’s restroom is non-compliant and lacks

               the international symbol of accessibility, in violation of the ADA whose

               remedy is readily achievable.
Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 10 of 14 PAGEID #: 10




               LL. The grab bars around the men’s restroom water closet are non-compliant, in

                  violation of the ADA whose remedy is readily achievable.

               MM. The pedestal lavatory in the men’s restroom lacks required knee and toe

                  clearance, in violation of the ADA whose remedy is readily achievable.

               NN.    The men’s restroom mirror is mounted above allowable height range

                  above the finish floor, in violation of the ADA whose remedy is readily

                  achievable.

               OO.    The coat hook located in the men’s restroom is mounted above allowable

                  reach range, in violation of the ADA whose remedy is readily achievable.

               PP. The urinal in the men’s restroom is located above allowable height range, in

                  violation of the ADA whose remedy is readily achievable.

               QQ.    The urinal in the men’s restroom impedes the required maneuvering

                  clearance at the latch side to exit the restroom, in violation of the ADA whose

                  remedy is readily achievable.

               RR.    Upon information and belief, the women’s restroom contains similar

                  barriers to accessibility, in violation of the ADA whose remedy is readily

                  achievable.


Wali Dessert


               SS. The inside vestibule entrance door lacks required maneuvering clearance at

                  the latch side, in violation of the ADA whose remedy is readily achievable.


OTHER TENANT SPACES
Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 11 of 14 PAGEID #: 11




                 TT. Upon information and belief based on previous years of patronage, Mr.

                    Wagner states there exist additional barriers to handicap access in most tenant

                    spaces at this shopping center.


Policies and Procedures:

                 UU.    The Defendants and operators lack or have inadequately defined policies

                    and procedures for the assistance of disabled patrons, in violation of the ADA

                    whose remedy is readily achievable.

                 VV.    The Defendants’ inadequate procedures for the benefit of its patrons with

                    disability extend to its failure to conduct a self-survey of its facilities and

                    amenities that has resulted in discriminatory conduct toward Richard Wagner.


15.    The discriminatory violations described in Paragraph 14 by the Defendants are not an

       exclusive list of the ADA violations believed to exist at the place of public

       accommodation. Plaintiff requires further inspection of the Defendants’ place of public

       accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and all of the barriers to access. The Plaintiff, has been denied access

       to Defendants’ accommodations; benefit of services; activities; and has otherwise been

       discriminated against and damaged by the Defendants, as set forth above. The individual

       Plaintiff, and all others similarly situated will continue to suffer such discrimination,

       injury and damage without the immediate relief provided by the ADA as requested

       herein.     In order to remedy this discriminatory situation, the Plaintiff requires an

       inspection of the Defendants’ place of public accommodation in order to determine all of

       the areas of non-compliance with the Americans with Disabilities Act.
Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 12 of 14 PAGEID #: 12




                               COUNT I
            VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.   Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.   The shopping center at issue, as owned or operated by Defendants, is a place of public

      accommodation and service establishment, and as such, must be, but is not, in

      compliance with the Americans with Disabilities Act ("ADA") or Americans with

      Disabilities Act Accessibility Guidelines ("ADAAG").

18.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendants’

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendants will

      continue to discriminate against Plaintiff and others with disabilities unless and until

      Defendants are compelled to remove all physical barriers that exist at the facilities,

      including those specifically set forth herein, and make the restaurant accessible to and

      usable by persons with disabilities, including Plaintiff.

19.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

      and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendants are required to remove

      the physical barriers, dangerous conditions, and ADA violations that exist at the Facility,

      including those set forth herein.

20.   Pursuant to 42 U.S.C. §12188, Plaintiff requests that the Court issue an injunction

      requiring Defendants to make such readily achievable alterations as are legally required

      to provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff
Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 13 of 14 PAGEID #: 13




      requests reasonable attorney’s fees and costs of maintaining this action.

                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   The Defendants operate and own a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).

23.   Defendants have committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying

      Plaintiff equal access to and use of public accommodations. The defendants’ acts are

      willful, severe and ongoing. WHEREAS, the Defendants have failed provide accessible

      public accommodations and accessible routes for Mr. Wagner and other patrons

      throughout its center and fail to supervise tenant spaces to confirm compliance with

      applicable laws and verify services and restroom facilities at its bar/restaurant tenant

      locations are compliant and available for use by the retail center’s patrons with

      disabilities. Upon information and belief the Defendants’ were sued previously for

      similar accessible route barriers and failed to remedy them or fail to maintain them as

      required by law and demonstrate willfulness of the non-compliance.

24.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice in an amount to be determined at trial, but in any event not less

      than $25,000.00, as well as issuance of an injunction requiring Defendants to allow full

      and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendants to make all readily achievable
Case: 2:20-cv-06386-SDM-EPD Doc #: 1 Filed: 12/14/20 Page: 14 of 14 PAGEID #: 14




     alterations and institute policies and procedures to allow full and equal enjoyment of the

     goods, services, facilities, privileges, and advantages to disabled persons, and the

     reasonable attorneys fees and costs of maintaining this action; and,

     For COUNT II, compensatory and punitive damages in an amount to be determined at

     trial, but in any event not less than $25,000.00, as well as issuance of an injunction

     requiring Defendants to allow full and equal enjoyment of the goods, services, facilities,

     privileges, and advantages to disabled persons.

                                           Respectfully Submitted,

                                           Counsel for Plaintiff:

                                           /s/ Owen B Dunn Jr.
                                           Owen B. Dunn, Jr., Esq. (0074743)
                                           Law Offices of Owen Dunn, Jr.
                                           The Ottawa Hills Shopping Center
                                           4334 W. Central Ave., Suite 222
                                           Toledo, OH 43615
                                           (419) 241-9661 – Phone
                                           (419) 241-9737 - Facsimile
                                           dunnlawoffice@sbcglobal.net

                                           and

                                           Valerie J. Fatica (0083812)
                                           4334 W. Central Ave., Suite 222
                                           Toledo, OH 43615
                                           (419) 654-1622 – Phone
                                           (419) 241-9737 – Facsimile
                                           valeriefatica@gmail.com
                                           Co-Counsel for Plaintiff
